Title: To George Washington from Samuel Coleman, 19 October 1789
From: Coleman, Samuel
To: Washington, George


          Richmond, 19 Oct. 1789. “If the United States should want an Officer, in any of the departments of Government in this State, who ought, in the execution of his office, to possess abilities, integrity and Application in an uncommon degree; give me leave to recommend to your Notice Colonel Thomas Meriwether, a Gentleman who hath long served this Commonwealth with honour to himself and great benefit to his Country.”
        